Cite as: 559 U. S. ____ (2010)           1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      MANUEL ANTONIO NORIEGA v. GEORGE

             PASTRANA, WARDEN

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

              No. 09–35. Decided January 25, 2010 


   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
dissenting from denial of certiorari.
   “[I]n our tripartite system of government,” it is the duty
of this Court to “say ‘what the law is.’ ” Boumediene v.
Bush, 553 U. S. ___ (2008) (slip op., at 36) (quoting Mar­
bury v. Madison, 1 Cranch 137, 177 (1803)). This duty is
particularly compelling in cases that present an opportu
nity to decide the constitutionality or enforceability of
federal statutes in a manner “insulated from the pressures
of the moment,” and in time to guide courts and the politi
cal branches in resolving difficult questions concerning the
proper “exercise of governmental power.” Hamdan v.
Rumsfeld, 548 U. S. 557, 637 (2006) (KENNEDY, J., concur
ring in part); see generally Sanchez-Llamas v. Oregon, 548
U. S. 331, 353–354 (2006); Hamdan, supra, at 588 (quot
ing Ex parte Quirin, 317 U. S. 1, 19 (1942)). This is such a
case.
   The questions presented are, in the Solicitor General’s
words: “1. Whether Section 5 of the Military Commissions
Act of 2006, Pub. L. No. 109–366, 120 Stat. 2631, pre
cludes petitioner from invoking the Geneva Convention
Relative to the Treatment of Prisoners of War, Aug. 12,
1949, as a source of rights in a habeas corpus proceeding”;
and “2. Whether, assuming petitioner can assert a claim
based on the Geneva Convention, his extradition to France
would violate the Convention.” Brief in Opposition i (some
2                      NORIEGA v. PASTRANA

                         THOMAS, J., dissenting

citations omitted).1 Answering just the first of these ques
tions would provide much-needed guidance on two impor
tant issues with which the political branches and federal
courts have struggled since we decided Boumediene. The
first is the extent, if any, to which provisions like Section 5
affect 28 U. S. C. §2241 in a manner that implicates the
constitutional guarantee of habeas corpus. The second is
whether the Geneva Conventions are self-executing and
judicially enforceable.
   It is incumbent upon us to provide what guidance we
can on these issues now. Whatever conclusion we reach,
our opinion will help the political branches and the courts
discharge their responsibilities over detainee cases, and
will spare detainees and the Government years of unnec
essary litigation. These considerations alone justify re
view. That petitioner was convicted in federal court
(rather than in a military commission) in criminal pro
ceedings uncomplicated by classified information or issues
relating to extraterritorial detention is an additional
reason to grant certiorari. It is our duty to say what the
law is on important matters within our jurisdiction. That
is what we should do.
                              I
  Petitioner General Manuel Noriega is the former head of
the Panamanian Defense Forces. In 1988, a federal grand
jury indicted Noriega, and the U. S. military thereafter
brought him to Florida. A federal jury convicted him of
various federal narcotics-related offenses, and the District
Court sentenced him to a 30-year prison term. In re
sponse to Noriega’s concerns about the type of care he
——————
  1 We routinely grant certiorari on questions the Solicitor General

presents in a brief in opposition, see, e.g., Weyhrauch v. United States,
557 U. S. __ (2009), or in an amicus brief, see, e.g., Hamilton v.
Lanning, ante, p. ___; Republic of Philippines v. Pimental, 552 U. S
1061 (2007).
                     Cite as: 559 U. S. ____ (2010)                    3

                         THOMAS, J., dissenting

would receive in the custody of the Bureau of Prisons, the
District Court designated Noriega a prisoner of war (POW)
entitled to the protections of the Geneva Conventions. See
United States v. Noriega, 808 F. Supp. 791 (SD Fla.,
1992).2 Noriega’s conviction and sentence were affirmed
in proceedings not relevant here. See United States v.
Noriega, 117 F. 3d 1206 (CA11 1997), cert. denied, 523
U. S. 1060 (1998).
  In July 2007, two months before Noriega was scheduled
to be released on parole, he filed a habeas corpus petition
under 28 U. S. C. §2255. Relying on the District Court’s
POW designation, Noriega alleged that the United States
violated the Geneva Conventions when it acquiesced in
the French Government’s request to extradite him to
France so he could face criminal charges there upon his
release from U. S. custody. See United States v. Noriega,
No. 88−0079−CR, 2007 WL 2947572 (SD Fla., Aug. 24,
2007). The District Court agreed with Noriega that his

——————
   2 Citing International Red Cross and academic commentary in sup

port of its “belie[f] [that the Third] Geneva [Convention] is self
executing and provides General Noriega with a right of action in a U. S.
court for violation of its provisions,” the District Court addressed
Noriega’s status under the treaty. United States v. Noriega, 808
F. Supp., at 794. The District Judge found that the hostilities in
Panama constituted an “ ‘armed conflict’ ” within the meaning of Article
2 of the Third Geneva Convention, that Noriega was a member of the
armed forces of a party to the conflict under Article 4 of the Third
Convention, and that the District Court was a “ ‘competent tribunal’ ” to
determine Noriega’s POW status under Article 5 of the Third Conven
tion. See id., at 793–796. Accordingly, the court concluded that,
notwithstanding various separation-of-powers and justiciability con
cerns, “Noriega is in fact a prisoner of war as defined by Geneva III,
and as such must be afforded the protections established by the treaty”
while in federal custody. Id., at 796. The court then identified Conven
tion rights that it believed would govern Noriega’s confinement, see id.,
at 799–803, and observed that “[w]hether or not those rights can be
fully provided in a maximum security penitentiary setting is open to
serious question,” id., at 803.
4                      NORIEGA v. PASTRANA

                         THOMAS, J., dissenting

POW status entitled him to the Conventions’ protection
until his “ final release and repatriation,” but dismissed
his §2255 petition on the ground that his extradition
challenge was not directed to “any defect in [his] sen
tence,” and thus was not cognizable under §2255. Id., at
*1 (internal quotation marks and citation omitted).
Noriega then filed the same claims under 28 U. S. C.
§2241, and the District Court ultimately3 stayed his ex
tradition pending appeal on the ground that his challenge
rested on “credible arguments . . ., particularly with re
gard to the interpretation of certain provisions of the
Geneva Convention[s],” on which “no other federal court
has ruled.” No. 07−CV−22816−PCH, 2008 WL 331394, *3
(SD Fla., Jan. 31, 2008).
   On appeal, Noriega argued that his extradition to
France would violate several provisions of the Third Con
vention and that the District Court erred in concluding
otherwise. In response, the Government asserted that the
court lacked jurisdiction over Noriega’s claims because
§5(a) of the Military Commissions Act of 2006 (MCA)
establishes that “[t]he Geneva Conventions are not self
executing” or judicially enforceable in habeas corpus ac
tions. Brief for United States in No. 08–11021–F (CA11),
p. 13 (hereinafter Brief for United States).4 MCA §5(a)
provides:

——————
    3 TheDistrict Court dismissed Noriega’s initial §2241 petition be
cause the court concluded that it lacked jurisdiction to consider the
petition’s extradition challenge in Noriega’s criminal case as opposed to
a separate action challenging his certificate of extraditability. See
United States v. Noriega, No. 88−0079−CR, 2007 WL 2947981, *1 (SD
Fla., Sept. 7, 2007) (dismissing the petition without prejudice but
reiterating the merits concerns with Noriega’s Geneva Convention
claims that the court articulated in dicta in dismissing his §2255
petition).
  4 The Government also challenged Noriega’s claims as meritless and

outside the scope of habeas review under Circuit precedent.
                     Cite as: 559 U. S. ____ (2010)                   5

                        THOMAS, J., dissenting

     “No person may invoke the Geneva Conventions or
     any protocols thereto in any habeas corpus or other
     civil action or proceeding to which the United States,
     or a current or former officer, employee, member of
     the Armed Forces, or other agent of the United States
     is a party as a source of rights in any court of the
     United States or its States or territories. 120 Stat.
     2631, note following 28 U. S. C. §2241.”5
Emphasizing that a non-self-executing treaty “ ‘addresses
itself to the political, not the judicial department,’ ” the
Government observed that “no court of appeals has held
that the provisions of the Geneva Conventions are judi
cially enforceable in any context.” Brief for United States
13 (quoting Medellín v. Texas, 552 U. S. 491, 516 (2008)).
The Government then argued that “confirmation of this
[view] can be found in the enactment of [MCA §5(a)],
which “codifie[d] the principle that the Geneva Conven
tions [a]re not judicially enforceable by private parties,”
but did so in a narrow way that does not purport to strip
courts of habeas jurisdiction, and thus does “not implicate”
the Suspension Clause analysis in Boumediene. Brief for
United States 14, n. 6.6
——————
   5 Recent amendments to the Military Commissions Act of 2006, collec

tively titled the Military Commissions Act of 2009, see National De
fense Authorization Act for Fiscal Year 2010, see §§1801–1807, 123
Stat. 2574–2614, do not affect MCA §5(a). The 2009 amendments
principally update provisions relevant to the Guantanamo habeas
corpus cases pending in the U.S. District Court for the District of
Columbia and clarify the due process protections available in those and
other noncitizen detainee cases to which the constitutional and treaty
issues in this case relate. See ibid.; see also J. Elsea, CRS Report for
Congress, Comparison of Rights in Military Commission Trials and
Trials in Federal Criminal Court, 2–4 (Nov. 19, 2009).
   6 Although the Government distinguishes MCA §5(a) from the juris

diction-stripping provision the Court invalidated in Boumediene, it
stops short of asserting that §5(a) is constitutional. See Brief in Oppo
sition 8, n.
6                     NORIEGA v. PASTRANA

                        THOMAS, J., dissenting

  The Eleventh Circuit accepted the District Court’s des
ignation of Noriega as a POW, but agreed with the Gov
ernment’s interpretation of MCA §5(a):
     “We affirm and hold that §5 of the Military Commis
     sions Act of 2006 precludes Noriega from invoking
     the Geneva Convention as a source of rights in a ha
     beas proceeding and therefore deny Noriega’s habeas
     petition.
    .             .            .           .            .
     “The issues present in Boumediene v. Bush concerning
     the constitutionality of §7 of the MCA, are not pre
     sented by §5 . . . . In Boumediene, the Supreme Court
     found §7 of the MCA, which explicitly removed the ju
     risdiction of courts to consider habeas actions by en
     emy combatants, to be unconstitutional . . . . Section
     5, in contrast, as discussed more fully, infra, at most
     changes one substantive provision of law upon which
     a party might rely in seeking habeas relief. We are
     [thus] not presented with a situation in which poten
     tial petitioners are effectively banned from seeking
     habeas relief because any constitutional rights
     or claims are made unavailable. 564 F. 3d 1290,
     1292, 1294 (CA11 2009) (citations and parenthetical
     omitted).”7
   Noriega’s petition challenges both the Eleventh Circuit’s
interpretation of MCA §5(a) and the provision’s constitu
tionality. Noriega begins by asserting that the Court of
Appeals erred in holding “that [MCA §5(a)] absolutely and
unambiguously prohibits persons from raising any claim
based upon the four Geneva Conventions” in a habeas
——————
  7 The Court of Appeals also concluded that, “assuming arguendo”

Noriega is correct that “§5 of the MCA does not preclude [his] claim,”
Noriega, 564 F. 3d, at 1297, the Third Geneva Convention does not bar
his extradition to France and the “United States has fully complied
with” the treaty, id., at 1298.
                 Cite as: 559 U. S. ____ (2010)           7

                    THOMAS, J., dissenting

corpus action. Pet. for Cert. 10; see also id., at 12 (“At
best, the statutory scheme is ambiguous”). Noriega next
asserts that, if the Eleventh Circuit’s interpretation of
§5(a) is correct, the provision violates the Supremacy
Clause, see id., at 11−12, and the Suspension Clause, see
Reply to Brief in Opposition 2. Noriega’s Supremacy
Clause argument is that, to the extent MCA §5(a) governs
his Geneva Convention claims, the provision impermissi
bly effects a “complete repudiation” of the treaty. Pet. for
Cert. 11. The Government responds that this argument
suffers from two fatal flaws. First, this Court has held
that a treaty, which is “ ‘primarily a compact between
independent nations,’ ” remains in force as the supreme
law of the land even where its enforcement is left to “in
ternational negotiations” rather than “domestic courts.”
Brief in Opposition 7 (quoting Head Money Cases, 112
U. S. 580, 598 (1884)); see Medellín, supra, at 505, and
n. 3. Second, “[w]hatever the domestic effect of the Third
Geneva Convention before the enactment of the MCA,”
this Court has held that ‘it is within Congress’ power to
change domestic law, even if the law originally arose from
a self-executing treaty.’ ” Brief in Opposition 7 (quoting
Noriega, supra, at 1295–1296); see also Medellín, supra, at
509, n. 5. Accordingly, the Government agrees with the
Eleventh Circuit that MCA §5(a) “does not change the
international obligations of the United States under the
Geneva Conventions,” but does “supersed[e] whatever
domestic effect the Geneva Conventions may have had in
actions such as this.” Brief in Opposition 7–8 (internal
quotation marks and citation omitted).         That brings
Noriega to his Suspension Clause argument. He replies
that, if MCA §5(a) operates in the manner the Govern
ment describes and the Eleventh Circuit held, the provi
sion is unconstitutional under Boumediene because it
“effectively works a suspension of the writ.” Reply to Brief
in Opposition 2 (asserting that “to divorce the writ from
8                   NORIEGA v. PASTRANA

                     THOMAS, J., dissenting

the law is to destroy the writ”).
                              II
   As the Eleventh Circuit’s opinion makes clear, the
threshold question in this case is whether MCA §5(a) is
valid. Answering that question this Term would provide
courts and the political branches with much needed guid
ance on issues we left open in Boumediene. See Boumedi­
ene, 553 U. S, at ___, ___ (slip op. at 64−66, 68−70). Pro
viding that guidance in this case would allow us to say
what the law is without the unnecessary delay and other
complications that could burden a decision on these ques
tions in Guantanamo or other detainee litigation arising
out of the conflict with Al Qaeda.
   Boumediene invalidated MCA §7’s attempt to strip
federal courts of habeas jurisdiction over claims by a
specified class of non-citizen detainees (“unlawful enemy
combatants”), but did not determine the “content of the
law that governs petitioners’ detention,” id., at ___ (slip
op. at 69), or the extent to which §2241’s substantive
provisions affect the constitutional “procedural protections
of habeas corpus,” id., at ___ (slip op. at 70). Section 2241
broadly confers jurisdiction over a habeas corpus action by
any person who claims to be held “in custody in violation
of the Constitution or laws or treaties of the United
States.” See Rasul v. Bush, 542 U. S. 466, 473 (2004).
MCA §5(a) eliminates the Geneva Conventions as a source
of rights upon which §2241 petitioners may rely in chal
lenging their detentions. Statutory amendments to an
existing law ordinarily involve nothing more than a valid
exercise of Congress’ Article I authority. See, e.g., Chew
Heong v. United States, 112 U. S. 536, 562–563 (1884).
Noriega asserts that the difference in this case is that the
statutory amendment narrows the scope of §2241. Assum
ing that is correct, the indeterminate interplay between
the constitutional and statutory guarantees of habeas
                     Cite as: 559 U. S. ____ (2010)                    9

                         THOMAS, J., dissenting

corpus under our precedents permits Noriega to argue
that the manner in which MCA §5(a) affects §2241 pro
ceedings implicates the Suspension Clause. Only we can
determine whether the Eleventh Circuit correctly rejected
that argument.
   The Suspension Clause provides that “[t]he Privilege of
the Writ of Habeas Corpus shall not be suspended, unless
when in Cases of Rebellion or Invasion the public Safety
may require it.” U. S. Const., Art. I, §9, cl. 2. Because the
Clause addresses only the suspension—not the content or
existence—of the “Privilege of the Writ,” ibid., we have
long recognized the “obligation” the first Congress “must
have felt” to “provid[e] efficient means by which this great
constitutional privilege should receive life and activity.”
Ex parte Bollman, 4 Cranch 75, 95 (1807). But we have
also steadfastly declined to adopt a date of reference by
which the writ’s constitutional content, if any, is to be
judged, see Boumediene, supra, ___ (slip op. at 15−17), and
thus have left open the question whether statutory efforts
to limit §2241 implicate the Suspension Clause, see, e.g.,
INS v. St. Cyr, 533 U. S. 289, 300–301 (2001). This ques
tion, which has already divided the Court in other con
texts, see ibid.,8 is clearly presented here. Noriega asserts
——————
  8 Compare  St. Cyr, 533 U. S., at 300–301 (2001) (declining to identify
a specific date of reference for judging the constitutional scope of the
writ, but concluding that the Court nonetheless should construe the
Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA) to allow §2241 jurisdiction over certain habeas petitions
because doing so would avoid the Suspension Clause question that
otherwise would arise), with id., at 335–341 (SCALIA, J., dissenting)
(emphasizing that, although IIRIRA displaces §2241 jurisdiction
unambiguously and thus renders the canon of constitutional avoidance
inapplicable, there is no constitutional question to avoid, because the
Suspension Clause is addressed only to suspension (i.e., temporary
withholding of the operation) of the writ on the terms authorized by the
habeas corpus statute, not to Congress’ power to alter the substance of
the habeas rights the statute confers) and id., at 340−341, n. 5 (“If, as
10                    NORIEGA v. PASTRANA

                        THOMAS, J., dissenting

that MCA §5(a) is unconstitutional because it “effectively
works a suspension of the writ” by imposing the same type
of statutory limitation the Court addressed in St. Cyr.
Reply to Brief in Opposition 2 (implicitly equating the
constitutional scope of the writ with §2241’s grant of
habeas corpus jurisdiction over individuals allegedly “held
in violation of the Constitution, laws, or treaties of the
United States”). The Eleventh Circuit, however, saw no
constitutional problem with the statute and upheld it as
valid and distinguishable from the provision deemed
unconstitutional in Boumediene. See 564 F. 3d, at 1294.
  Addressing Noriega’s challenge to the Eleventh Circuit’s
decision would resolve the important statutory and consti
tutional questions here and would guide courts and the
political branches in addressing the same and similar
issues in other detainee cases. See, e.g., Al-Bihani, supra,
at *5 (“The Supreme Court has provided scant guidance on
these questions, consciously leaving the contours of the
substantive and procedural law of detention open for lower
courts to shape in a common law fashion.”). Recent court
decisions, as well as recent Executive Branch court filings
and policy determinations, specifically invoke the Geneva
Conventions as part of the law that governs detainee
treatment in the United States and abroad. For example,
in September 2009, the U.S. District Court for the District
of Columbia issued a redacted version of a classified
memorandum opinion in which it granted habeas corpus
relief in the oldest of the pending Guantanamo cases
because the petitioner’s indefinite detention was based
“almost exclusively” on unreliable “confessions” obtained
“using abusive techniques that violated the Army Field
——————
the Court concedes, the writ could not be suspended within the mean
ing of the Suspension Clause until Congress affirmatively provided for
habeas by statute, then surely Congress may subsequently alter what it
had initially provided for, lest the Clause become a one-way ratchet.”
(internal quotation marks and citations omitted)).
                      Cite as: 559 U. S. ____ (2010)                11

                         THOMAS, J., dissenting

Manual and the 1949 Geneva Convention Relative to the
Treatment of Prisoners of War.” Al Rabiah v. United
States, Civ. Action No. 02−828, Unclassified Mem. Op. (DC
Sept. 17, 2009), pp. 1–2, 43.
   Several recent D. C. Circuit decisions, one of which is
now pending before us, similarly implicate the importance
of the Geneva Convention and MCA §5(a) questions in this
case. In Kiyemba v. Obama, 555 F. 3d 1022 (2009) (Ki­
yemba I), cert. granted, ante, p. ___, the petitioners, Guan
tanamo detainees who prevailed on their habeas corpus
claims in federal court but cannot return to their home
country, rely on the Geneva Conventions in claiming a
right to be released in the territorial United States, see
Pet. for Cert. in No. 08–1234, pp. i, 34. Although the D. C.
Circuit did not address MCA §5(a) in rejecting this claim,
the Government contends before this Court that MCA
§5(a) bars petitioners’ reliance on the Conventions, see
Brief in Opposition in No. 08-1234, pp. 23–24, and Judge
Rogers’ opinion concurring in the D. C. Circuit’s judgment
relies upon the same repatriation language in Article 118
of the Third Convention that Noriega raises here, see 555
F. 3d, at 1033, n. 2. In Al-Bihani, supra, the D. C. Circuit
directly invokes MCA §5(a) in rejecting a Guantanamo
detainee’s claim that he was entitled to habeas corpus
relief because his detention violated, inter alia, the Third
Geneva Convention, see id., at *2–3; *6 (stating that MCA
§5(a), “a provision not altered by the MCA of 2009, explic
itly precludes detainees from claiming the Geneva Con
ventions—which include criteria to determine who is
entitled to P.O.W. status—as a source of rights”). Finally,
the D. C. Circuit’s decision in Kiyemba v. Obama, 561
F. 3d 509 (2009) (Kiyemba II), implicates the issues here
in holding, contrary to several recent district court deci
sions,9 that another MCA provision (MCA §7(a)(2), codified
——————
 9 See   Khadr v. Bush, 587 F. Supp. 2d 225, 235 (DC 2008) (Bates, J.);
12                     NORIEGA v. PASTRANA

                        THOMAS, J., dissenting

at 28 U. S. C. §2241(e)(2)), does not deprive federal habeas
corpus courts of jurisdiction to consider claims in which
certain classes of detainees challenge their conditions of
confinement under the Geneva Conventions. See 561
F. 3d, at 512–513.
   The extent to which noncitizen detainees may rely on
the Geneva Conventions as a source of rights against the
United States has also been the subject of increasing
debate in the political branches. Recent Executive Branch
Orders and court filings cite the Conventions in articulat
ing the legal standards that govern detainee treatment.
See, e.g., Exec. Order No. 13491, §3, 74 Fed. Reg. 4894
(2009) (making “Common Article 3 standards” the “mini
mum baseline” for the treatment of any individual who, in
the course of “any armed conflict,” comes into the “custody
or under the effective control of an officer, employee, or
other agent of the United States” or is “detained within a
facility owned, operated, or controlled by a department or
agency of the United States”); Brief for United States in
Misc. No. 08–442 (TFH), p. 1 (Mar. 13, 2009) (apprising
the court of the Government’s decision to treat detainees
formerly designated as “unlawful enemy combatants”
under new standards that draw on the “laws of war,” as
those laws have “developed over time and have periodi
cally been codified in treaties such as the Geneva Conven
tions”).10 Congress, in turn, is considering new legislation
——————
In re Guantanamo Bay Detainee Litigation, 577 F. Supp. 2d 312, 314
(DC 2008) (Hogan, J.); In re Guantanamo Bay Detainee Litigation, 570
F. Supp. 2d 13, 18 (DC 2008) (Urbina, J.).
   10 This standard presumably will control the Government’s position in

habeas corpus actions that arise in other circuits pursuant to the
President’s recent decision to prosecute or imprison (or both) certain
Guantanamo detainees in New York and Illinois. See Hearings Before
the Senate Committee on the Judiciary, Testimony of Attorney General
Eric Holder pp. 8–9 (Nov. 18, 2009); Federal News Service, Remarks by
Former Attorney General Michael Mukasey (Nov. 13, 2009); Presiden
tial Memorandum, Closure of Detention Facilities at the Guantanamo
                     Cite as: 559 U. S. ____ (2010)                    13

                         THOMAS, J., dissenting

that would further clarify the extent to which detainees
can enforce Geneva Convention obligations against the
United States in federal courts, but progress on these
proposals has been complicated by uncertainty over the
statutory and constitutional questions in this case.11
  As noted, addressing these questions now,12 if only the
statutory issues, would avoid years of litigation and uncer
tainty no matter what we conclude on the merits. A deci
sion upholding MCA §5(a) would obviate the need for
detainees, the Government, and federal courts to struggle
——————
Bay Naval Base (Dec. 15, 2009); Some Guantanamo Detainees to Move
to Illinois Prison, Am. Forces Press Serv. (Dec. 15, 2009); Letter to Pat
Quirin, Governor of Illinois, from the Attorney General, the Secretaries
of State, Defense, and Homeland Security, and the Director of National
Intelligence, at 2 (Dec. 15, 2009) (all sources available in Clerk of
Court’s case file).
   11 See, e.g., J. Elsea, K. Thomas, & M. Garcia, CRS Report for Con

gress, Enemy Combatant Detainees: Habeas Corpus Challenges in
Federal Court, 36, 41-43 (2009).
   12 Because the D. C. Circuit’s majority opinion in Kiyemba I does not

address MCA §5(a), the provision’s validity is not squarely presented in
that case. See Kiyemba v. Obama, 555 F. 3d 1022 (CADC 2009) (Ki­
yemba I), cert. granted, ante, p. ___ (2009). And granting review of the
D. C. Circuit’s decision in Al-Bihani, which does address MCA §5(a),
would not guarantee a decision on the statute’s validity. See Al-Bihani
v. Obama, No. 09−5051, 2010 WL 10411 (CADC 2010). Al-Bihani
addresses MCA §5(a) in rejecting only one of many claims for habeas
corpus relief, so it is not clear that the Court would need to address the
statute’s validity in deciding the case. And even if the Court were to
address §5(a), the decision would come next Term, thus providing no
guidance to courts that must adjudicate pending habeas corpus actions
this spring and summer. In contrast, addressing MCA §5(a)’s validity
in this case would timely provide such guidance. Doing so could also
aid our disposition of Kiyemba I because answering the questions
presented here could clarify the constitutional scope of the writ of
habeas corpus in a manner that could affect the Kiyemba I petitioners’
argument about the inherent remedial power of habeas corpus courts.
See Pet. for Cert. in No. 08–1234, pp. 14–16, 22–23; see generally
Kiyemba I, 555 F. 3d, at 1026–1027; St. Cyr, 533 U. S., at 335–340
(SCALIA, J., dissenting).
14                     NORIEGA v. PASTRANA

                         THOMAS, J., dissenting

(as they did here) with Geneva Convention claims in
habeas corpus proceedings.13 And, it would give the politi
cal branches a clearer sense of the constitutional limits to
which new legislative or policy initiatives must adhere.
The latter benefit would also follow if we were to invali
date MCA §5(a). In addition, such a ruling could well
allow us to reach the question we left open in Hamdan—
whether the Geneva Conventions are self-executing and
judicially enforceable—because this case is not governed
by the Uniform Code of Military Justice provisions on
which the Hamdan majority relied in holding Common
Article III applicable to the proceedings in that case. See
Hamdan, 548 U. S., at 627–628; see also id., at 637, 642–
643 (KENNEDY, J., concurring in part). Finally, if the
Court were to conclude that the Conventions are self
executing and judicially enforceable in habeas corpus
proceedings, this case would present two additional ques
tions relevant to noncitizen detainee litigation: whether
federal courts may classify such detainees as POWs under
the Third Convention, and whether any of the Conven
tions requires the United States immediately to repatriate
detainees entitled to release from U. S. custody.14
   Against these considerations, the Government pro
vides no compelling reason to decline review.15 Accord
——————
   13 MCA §5(a) applies not only to individuals who, like Noriega, have

(rightly or not) been designated POWs, but also to “any person” who
invokes the Conventions as a source of rights in any “habeas or other
civil action” to which the United States is a party, see 120 Stat. 2631,
note following 28 U. S. C. §2241.
   14 Both questions are subsumed in the second question in the Solicitor

General’s brief: “[w]hether, assuming petitioner can assert a claim
based on the Geneva Convention, his extradition to France would
violate the Convention.” Brief in Opposition i.
   15 The Solicitor General’s principal ground for opposing certiorari is

that the Eleventh Circuit’s decision does not conflict with the decision
of any other Circuit. See Brief in Opposition 6. That is true but not
surprising. The original version of the MCA is only three years old and,
                      Cite as: 559 U. S. ____ (2010)                    15

                         THOMAS, J., dissenting

ingly, I would take the case and decide the questions
presented in the Solicitor General’s brief.16




——————
as the Solicitor General is careful to note, Noriega is “the only person
currently detained by the United States as a prisoner of war.” Ibid.
(emphasis added). Accordingly, the lack of a circuit split on the ques
tion whether MCA §5(a) bars POWs in federal custody in the United
States from invoking the Geneva Conventions in habeas proceedings
does not negate the compelling reasons to grant review. Indeed, the
Court has taken cases in this area without the benefit of any opinion
from a court of appeals, see Ex parte Quirin, supra, and in splitless
cases involving rare facts and ongoing diplomatic negotiations, see
Kiyemba I, ante, p. ___. The Court has also granted review of separa
tion-of-powers and other important legal questions on records far less
developed than that here, see, e.g., Robertson v. United States ex rel.
Watson, ante, p. ___; Christian Legal Soc. Chapter of Univ. of Cal.
Hasting College of Law v. Martinez, ante, p. ___; on petitions that have
required us to reformulate the questions presented, see, e.g., Robertson,
supra; Reed Elsevier, Inc. v. Muchnick, 555 U. S. ___ (2009); and even
on petitions we initially denied, see Boumediene v. Bush, 551 U. S. 1160
(2007). The Solicitor General also claims (again based on the fact that
Noriega is “currently” the only POW in U. S. custody) that review is not
warranted because the Eleventh Circuit’s decision is of “limited ongoing
significance.” Ibid. This assertion is not persuasive for the reasons set
forth above.
   16 As noted, the Solicitor General’s first question presented is whether

MCA §5(a) “precludes petitioner from invoking” the Third Geneva
Convention “as a source of rights in a habeas corpus proceeding.” Brief
in Opposition i. Such statutory questions do not automatically, or even
typically, require a court to consider the statute’s constitutionality.
Here, however, Noriega has consistently argued that, if the statute
precludes him from invoking the Geneva Conventions in the manner
the Solicitor General’s question describes and the Eleventh Circuit
held, the statute would violate the Suspension Clause. See supra, at
6−7. Thus, the Suspension Clause issue may in this case fairly be
viewed as implicit in the statutory question presented.